Order unanimously reversed, with costs, and petition dismissed. Memorandum: After a collision between automobiles insured by two companies respondent Paxton National Insurance Co. paid $118,180.48 in first-party benefits in accordance with the New *716York Comprehensive Automobile Insurance Reparations Act (Insurance Law, art 18). Four years later, after a jury verdict in Federal court found appellant’s (Merchants Mutual Insurance Co.) insured liable, respondent commenced an action in Supreme Court seeking by petition an order directing appellant to reimburse it for the total amount of first-party benefits it had paid. Special Term should have dismissed the proceeding. Arbitration provides the sole remedy in loss transfer between insurers and the arbitration panel is the proper forum (Insurance Law, § 674, subd 2; but see contra, Matter of Home Mut. Ins. Co. [Government Employees Ins. Co.], 67 AD2d 1049) for the determination of all questions of law and fact which may arise in connection with the remedy that respondent seeks. (Appeal from order of Erie Supreme Court — recover no-fault payments.) Present— Cardamone, J. P., Simons, Hancock, Jr., Callahan and Doerr, JJ.